DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on February 25, 2020.  These drawings are accepted.

Election/Restrictions
Applicant’s election without traverse of Species I, corresponding to claims 1 - 7, in the reply filed on February 17, 2021 is acknowledged.
8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informality:
At line 2, "of of" appears. The duplicate "of" is redundant. For examination purposes, the redundant recitation is omitted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation "at least one", and the claim also recites "each" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. When the claim requires "each", that means there's at least two to distinguish from one another. However, that would make the first limitation "at least one" to never include one.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeom et al. (Korean Pat. Pub. No. KR 10-1853588 B1), hereinafter as Yeom.

Regarding claim 1, figs. 1B - 2 of Yeom discloses a photoelectronic device (¶ 16; Light pointing to TMD in fig. 2) comprising:
a substrate (Si/SiO2);

a transition metal dichalcogenide thin film (TMD; fig. 1B; ¶ 40) including at least one first region and at least one second region (¶ 39: first region and second region),
wherein each first region includes M+N transition metal dichalcogenide molecular layers and extends along the first direction (¶ 39: first region of N + M transition metal dicarcogenide molecular layers),
wherein each second region includes N transition metal dichalcogenide molecular layers (¶ 39: second region of N transition metal dichalcogenide molecular layers) extending from lower N transition metal dichalcogenide molecular layers of the first region,
wherein each second region extends along the first direction and is adjacent to each first region (as seen in fig. 1B),
wherein both end regions in the first direction among the first and the second regions are electrically connected to the first electrode and the second electrode, respectively (¶ 41; as seen in fig. 2).

Regarding claim 2, Yeom discloses the photoelectronic device of claim 1, wherein the at least one first region includes a plurality of first regions (as seen in fig. 1b), and the at least one second region includes a plurality of the second regions (as seen in fig. 1b), wherein the first regions and the second region are alternately arranged with each other (as seen in fig. 1b).

Regarding claim 3, Yeom discloses the photoelectronic device of claim 2, wherein the second region has a single molecular layer (as seen in fig. 1b), and the first region has two or more molecular layers (as seen in fig. 1b).

Regarding claim 4, Yeom discloses the photoelectronic device of claim 2, wherein a width of each of the first region and the second region is independently in a range of 1 nm inclusive to 100 μm inclusive (¶ 54).

Regarding claim 6, Yeom discloses the photoelectronic device of claim 1, wherein the transition metal dichalcogenide thin film further includes at least one third region, each third region having L transition metal dichalcogenide molecular layers, wherein L is smaller than M+N and is larger than N (¶ 36; as seen in fig. 1C).

Regarding claim 7, figs. 1B - 2 of Yeom discloses a photodiode (¶ 16; Light pointing to TMD in fig. 2) comprising:
a substrate (Si/SiO2);
a first electrode (left side Au/Ti) and a second electrode (right side Au/Ti) disposed on the substrate and spaced apart from each other in a first direction (left to right, horizontal direction); and
a transition metal dichalcogenide thin film (TMD; fig. 1B; ¶ 40) including at least one first region and at least one second region (¶ 39: first region and second region),
wherein each first region includes M+N transition metal dichalcogenide molecular layers and extends along the first direction (¶ 39: first region of N + M transition metal dicarcogenide molecular layers),
wherein each second region includes N transition metal dichalcogenide molecular layers (¶ 39: second region of N transition metal dichalcogenide molecular layers) extending from lower N transition metal dichalcogenide molecular layers of the first region,

wherein both end regions in the first direction among the first and the second regions are electrically connected to the first electrode and the second electrode, respectively (¶ 41; as seen in fig. 2),
wherein a heterojunction is formed between each first region and each second region (¶ 39; as seen in fig. 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yeom as applied to claim 2 above.

Regarding claim 5, Yeom discloses the photoelectronic device of claim 2, but Yeom does not expressly disclose wherein the transition metal dichalcogenide thin film further includes at least 10 heterojunctions formed at boundaries of the first regions and the second regions respectively. However, ¶ 35 of Yeom discloses that it is obvious to create a plurality of heterojunctions defined between adjacent first and second regions, and would meet the claimed subject matter of claim 5 because at least 10 heterojunctions overlap the range covered by Yeom. Furthermore, as set forth by MPEP § 2144.04(VI)(B), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/              Primary Examiner, Art Unit 2818